Case 1:20-cv-01600-WJM-KMT Document 38 Filed 11/17/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

  Civil Action No. 20-cv-1600-WJM-KMT

  ESTATE OF DE’VON BAILEY, by and through its personal representatives Delisha
  Searcy and Greg Bailey, and
  R.B., a minor, by and through the minor’s legal guardian Laquana Gardner,

         Plaintiffs,

  v.

  CITY OF COLORADO SPRINGS, COLORADO, a municipality,
  SERGEANT ALAN VAN’T LAND, in his individual and official capacity, and
  OFFICER BLAKE EVENSON, in his individual and official capacity,

         Defendants.


  ORDER DENYING DEFENDANTS’ JOINT MOTION TO STAY DISCOVERY PENDING
     RULING ON MOTION TO DISMISS OR FOR EARLY SUMMARY JUDGMENT


         On June 4, 2020, Plaintiffs Estate of De’Von Bailey, by and through its personal

  representatives, Delisha Searcy and Greg Bailey, and R.B., a minor, by and through the

  minor’s legal guardian, Laquana Gardner (jointly, “Plaintiffs”), filed this civil rights action

  against Defendants City of Colorado Springs, Colorado, Sergeant Alan Van’t Land, in

  his individual and official capacity, and Officer Blake Evenson, in his individual and

  official capacity (collectively, “Defendants”), alleging that Defendants violated state and

  federal laws by shooting and killing De’von Bailey on August 3, 2019. (ECF No. 1.)

         On October 14, 2020, Defendants filed their motions to dismiss. (ECF Nos. 25,

  27.) Three weeks later, on November 4, 2020, Defendants filed the Joint Motion to

  Stay Discovery Pending Ruling on Motion to Dismiss or for Early Summary Judgment

  (“Motion”) asking the Court to stay discovery on the merits of this case pending the
Case 1:20-cv-01600-WJM-KMT Document 38 Filed 11/17/20 USDC Colorado Page 2 of 4




  Court’s ruling on Defendants’ motions to dismiss. (ECF No. 34.)

         Under 42 U.S.C. § 1983, an injured person may “seek damages against an

  individual who has violated his or her federal rights while acting under color of state

  law.” Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014) (quoting Cillo v.

  City of Greenwood Village, 739 F.3d 451, 459 (10th Cir. 2013)). The defense of

  qualified immunity is available to individual defendants named in a § 1983 action and

  “shields public officials . . . from damages actions unless their conduct was

  unreasonable in light of clearly established law.” Gann v. Cline, 519 F.3d 1090, 1092

  (10th Cir. 2008) (quotations omitted).

         However, even when defendants raise the defense of qualified immunity, courts

  within the District of Colorado generally disfavor a stay of all discovery. See Estate of

  Ronquillo v. City & Cnty. of Denver, 2016 WL 10842586, at *3 (D. Colo. Nov. 14, 2016)

  (“qualified immunity does not protect an official from all discovery, but only from that

  which is ‘broad-reaching’”) (quoting Crawford-El v. Britton, 523 U.S. 574, 593, n.14

  (1998) (emphasis in original)); Wanstall v. Armijo, 2014 WL 4636457, at *3 (D. Colo.

  Sept. 16, 2014).

         The factors the Court applies to determine the propriety of a stay are:

  (1) Plaintiffs’ interests in proceeding expeditiously with the action and the potential

  prejudice to Plaintiffs resulting from a delay; (2) the burden on Defendants; (3) the

  convenience to the Court; (4) the interests of persons not parties to the litigation; and

  (5) the public interest. See String Cheese Incident, LLC v. Stylus Show s, Inc., LLC,

  2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006). W hether to stay pretrial proceedings



                                                2
Case 1:20-cv-01600-WJM-KMT Document 38 Filed 11/17/20 USDC Colorado Page 3 of 4




  is within the discretion of the trial court. See Clinton v. Jones, 520 U.S. 681, 706–07

  (1997).

         Having considered the five String Cheese Incident factors, the Court finds

  Defendants have failed to show good cause for granting a stay. Without prejudging

  Defendants’ motions to dismiss, based on the facts plausibly alleged in the Complaint,

  coupled with the Supreme Court’s binding precedent in Tennessee v. Garner, 471 U.S.

  1 (1985), in the Court’s view it appears that the likelihood Defendants will successfully

  invoke the defense of qualified immunity is not high. See Garner, 471 U.S. at 11 (“The

  use of deadly force to prevent the escape of all felony suspects, whatever the

  circumstances, is constitutionally unreasonable.”).

         Moreover, as Plaintiffs assert, the memories of the parties and other witnesses

  may fade with the passage of time, witnesses may relocate or become unavailable, or

  documents may become lost or inadvertently destroyed. (ECF No. 37 at 8 (citing Lester

  v. Gene Exp., Inc., 2010 WL 743555, at *1 (D. Colo. Mar. 2, 2010)).) See also String

  Cheese Incident, LLC, 2006 WL 894955, at *2 (recognizing that an unknown period of

  delay “would significantly impact and prejudice plaintiff's right to pursue [its] case and

  vindicate its claim expeditiously”). These risks are particularly heightened here because

  the allegations suggest that the parties will rely heavily on witness testimony. The Court

  understands that discovery may burden the officers involved in this action and distract

  from their core professional responsibilities. However, this is always the case for

  parties engaged in civil litigation, and Defendants have not established any

  particularized facts suggesting that they will suffer a clearly defined and serious harm



                                               3
Case 1:20-cv-01600-WJM-KMT Document 38 Filed 11/17/20 USDC Colorado Page 4 of 4




  associated with moving forward with discovery. See Chavez v. Young Am. Ins. Co.,

  2007 WL 683973, at *2 (D. Colo. Mar. 2, 2007) (recognizing that “[d]efendants always

  are burdened when they are sued” but denying stay where “[t]here is no special burden

  on the defendant in this case”). Here, Defendants have not asserted that Plaintiffs

  have even served any discovery requests to date, much less have they demonstrated

  that the requests unduly burden them. Thus, any burden on Defendants is outweighed

  by Plaintiffs’ interest in proceeding with this litigation.1

         Moreover, convenience to the Court weighs against granting a stay of discovery,

  as cases that linger on the Court’s docket are more difficult to manage. The interests of

  non-parties favor neither side. Finally, the public has an interest in efficient use of

  public resources, including the Court’s resources.

         In sum, the Court finds that Defendants have failed to demonstrate that a stay of

  discovery is warranted. Accordingly, Defendants’ Joint Motion to Stay Discovery

  Pending Ruling on Motion to Dismiss or for Early Summary Judgment (ECF No. 34) is

  DENIED.



         Dated this 17th day of November, 2020.

                                                                 BY THE COURT:




                                                                 William J. Martínez
                                                                 United States District Judge


         1
            To the extent that Defendants have a particularized concern regarding burden from a
  specific discovery request, the Court will address such arguments at that time.

                                                  4
